328 F.2d 585
Roy Francis VAN HORN, Appellant,v.John E. MAGUIRE, United States Marshal, Middle District of Florida, Appellee.
No. 20953.
United States Court of Appeals Fifth Circuit.
March 3, 1964.

James H. Walsh, Samuel S. Jacobson, Asst. U. S. Attys., Jacksonville, Fla., Edward F. Boardman, U. S. Atty., Middle Dist. of Florida, for appellee.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
This appeal from denial of habeas corpus borders on the frivolous. There is no substance in appellant's contention that a parole violator is entitled to credit on his original sentence for time spent on parole and while serving a state sentence. Johnson v. Wilkinson, 5 Cir., 279 F.2d 683.


2
The judgment is affirmed.